     Case 2:21-cv-00903-KJM-KJN Document 11 Filed 06/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JEFFREY CHARLES WREN,                            No. 2:21-cv-0903 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14       WARDEN MULE CREEK PRISON, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner, proceeds pro se with this civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff filed the action in the Fresno Division of this court; on May 19, 2021,

19   the action was transferred to the undersigned. On May 21, 2021, the undersigned gave plaintiff

20   the opportunity to either submit the appropriate affidavit in support of a request to proceed in

21   forma pauperis or to submit the required fees totaling $402.00, in order to properly commence

22   this action. Plaintiff’s response to such order is due June 20, 2021.

23           In the meantime, plaintiff filed multiple documents, including a motion to amend, as well

24   as various supplements. 1 Plaintiff is advised that he may amend his complaint once as a matter of

25   right before defendants file a responsive pleading. Thus, no motion to amend is required at this

26
     1
27     In addition, plaintiff continues to include the prior Fresno case number and refer to its assigned
     magistrate judge. Plaintiff is advised that the Fresno case is now closed. All future filings should
28   only bear the instant case number: 2:21-cv-0903 KJN P.
                                                         1
     Case 2:21-cv-00903-KJM-KJN Document 11 Filed 06/11/21 Page 2 of 2


 1   juncture. However, plaintiff is cautioned that any amended pleading must include all of his

 2   claims. The court cannot refer to a prior pleading in order to make plaintiff’s amended complaint

 3   complete. Local Rule 220 requires that an amended complaint be complete in itself without

 4   reference to any prior pleading. This requirement exists because, as a general rule, an amended

 5   complaint supersedes the original complaint. See Ramirez v. County of San Bernardino, 806

 6   F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint supersedes the original, the latter being

 7   treated thereafter as non-existent.’” (internal citation omitted)). Once plaintiff files an amended

 8   complaint, the original pleading no longer serves any function in the case. Therefore, in an

 9   amended complaint, as in an original complaint, each claim and the involvement of each

10   defendant must be sufficiently alleged. Plaintiff should use the court’s form civil rights

11   complaint.

12            That said, plaintiff is reminded that this case cannot proceed until he complies with the

13   court’s May 21, 2021 order and either pays the court’s filing fee or submits a request to proceed

14   in forma pauperis.

15            In accordance with the above, IT IS HEREBY ORDERED that:

16            1. Plaintiff’s motion to amend (ECF No. 7) is denied;

17            2. Plaintiff’s supplemental filings (ECF Nos. 8 and 9) are disregarded; and

18            3. The Clerk of the Court is directed to send plaintiff the form for filing a civil rights

19   complaint.

20   Dated: June 11, 2021

21

22

23

24   /wren0903.mta

25

26

27

28
                                                          2
